UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-7839



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


RAFAEL A. MORALES-MORALES,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CR-03-296-AW; CA-04-1133-AW)


Submitted:   February 24, 2005             Decided:    March 8, 2005


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Rafael A. Morales-Morales, Appellant Pro Se. Donna Carol Sanger,
OFFICE OF THE UNITED STATES ATTORNEY, Greenbelt, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Rafael A. Morales-Morales, a federal prisoner, seeks to

appeal the district court’s order denying relief on his motion

filed under 28 U.S.C. § 2255 (2000).                The order is not appealable

unless    a    circuit    justice     or    judge    issues    a    certificate    of

appealability.       28 U.S.C. § 2253(c)(1) (2000).                A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”               28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that the district court’s assessment of his

constitutional      claims      are   debatable     and     that   any   dispositive

procedural rulings by the district court are also debatable or

wrong.        See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).               We have independently reviewed the

record and conclude that Morales-Morales has not made the requisite

showing.       Accordingly, we deny a certificate of appealability and

dismiss the appeal.            We dispense with oral argument because the

facts    and    legal    contentions       are   adequately     presented     in   the

materials      before    the    court      and   argument     would   not    aid   the

decisional process.

                                                                            DISMISSED




                                        - 2 -